   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 1 of 17

ELLYN J. CLEVENGER
ATTORNEY AT LAW



Kim M. Boyle
Brandon E. Davis
Rebecca Sha
PHELPS DUNBAR, LLP
365 Canal Street, Suite 2000
New Orleans, Louisiana 70130-6534

                                          May 11, 2020

               RE:    SHANNON REEVES V. CITY OF NEW ORLEANS, ET AL.; IN THE
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                      OF LOUISIANA; CIVIL ACTION NO. 19-10766; SECTION “T”;
                      JUDGE GUIDRY; MAGISTRATE DIVISION 5, MAGISTRATE
                      JUDGE NORTH)

                      (CONSULTATION/DEFICIENCIES IN ANSWER)

                      (PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
                      DOCUMENTS DIRECTED TO THE CITY OF NEW ORLEANS)

Dear Ms. Boyle:

        Consistent with the Magistrate’s rules, please consider this my attempt to obtain
reasonable answers to the discovery – Requests for Production of Documents - tendered by your
client, City of New Orleans. This letter sets out the requests and your responses, and Plaintiff’s
position as to why each response is insufficient. This letter is written in response to objections
having been submitted regarding almost every request for production.
        I would like to discuss the same the first of next week to resolve differences prior to
seeking guidance from the Court. Please provide me a time on Monday and/or Tuesday of next
week to have such a conference.
                                   ________________________

                        Document Requests and Documents Tendered

REQUEST NO. 1: Please produce the employment files for the following persons,
including each person’s disciplinary file, employee evaluations, any and all complaints directed
against each during their employment with the city, and current employment status, to-wit: (a)
Rhett Charles; (b) Jenerio Sanders; (b) Rannie Mushatt; (c) Walter Powers; (d) Arlinda
Westbrook; (e) Raymond Burkart, Sr.; (f) Michael Harrison; (g) Shannon Reeves.

RESPONSE TO REQUEST NO. 1:

       Defendant objects to the request on the basis that it seeks documents that are
       neither relevant to any party’s claim or defense nor proportional to the needs of the case
                                         1115 Moody Avenue              PLAINTIFF'S EXHIBIT 2
                                      Galveston, Texas 77550
                                            409.621.6440
                                     ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 2 of 17




        because it seeks, among other things, personnel records from broad range of time
        concerning the Individual Defendants, and seeks highly confidential employment
        and other information that is highly invasive to the rights of these individuals and
        seeks information that is not relevant or proportional to the needs of the case. Defendant
        objects to this request on the basis that it is premature in light of the pending Motion to
        Dismiss Complaint (R. Doc. 27) and Motion to Dismiss First Amended Complaint (R.
        Doc. 78). Specifically, Defendant maintains that Plaintiff has not stated any claims
        against these individual defendants in the Complaint or the First Amended Complaint,
        such that they are not proper parties to the Complaint or First Amended Complaint.
        Plaintiff has conceded that all claims against the Individual Defendants under Title VII
        and the ADA should be dismissed. Plaintiff’s remaining claim against the Individual
        Defendants under Section 1983 do not expressly assert that Plaintiff is suing these
        Individual Defendants in their individual capacities. To the extent that these
        individual defendants are being sued in their individual capacities, they are protected
        by the doctrine of qualified immunity. To the extent Plaintiff is suing the Individual
        Defendants in their official capacities as current or former public officials of the City, it is
        deemed to be a suit against the City and therefore redundant and subject to dismissal.
         Defendant also objects to the request on the basis that it is vague. Specifically, the
         terms “employment files,” “disciplinary file,” and “complaints” as used in the request are
         undefined and unspecified and may be interpreted to have many different meanings.

Response and problem with non-production:

The City has raised a multitude of issues with regard to the personnel files of individual
defendants. Your objections may be more relevant in a non-employment law context. The
persons the subject of this request are individual defendants implicated in context of an
employment discrimination dispute pursuant to Title VII and Section 1983.
Both the United States Court of Appeals for the Fifth Circuit and the Eastern District of
Louisiana have consistently recognized that plaintiffs in employment discrimination cases may
obtain copies of personnel files. 1 The employment files of non-party employees may also be


1 Marshall v. Westinghouse Elec. Corp., 576 F.2d 588, 592 (5th Cir. 1978); Montgomery-Smith v. La.
Dep't of Health & Hosps., No. 08-4737, 2011 U.S. Dist. LEXIS 55342 (E.D. La. 2011); Balakrishnan v.
Bd. of Supervisors of La. State Univ. & Agric. & Mech. Coll., No. 08-4315, 2010 U.S. Dist. LEXIS
157867 (E.D. La. 2010)(also finding that, unless a request is overly broad on its face, the burden is on the
objector to show that the request is overly burdensome); Bernofsky v. Tulane Univ. Med. Sch., CIVIL
ACTION NO. 95-358 SECTION "C" (2), 1996 U.S. Dist. LEXIS 5986, 2 (E.D. La. 1996), citing
Coughlin v. Lee, 946 F. 2d 1152, 1159 (5th Cir. 1991), Trevino v. Celanase Corp., 701 F. 2d 397, 405-406
(5th Cir. 1983)



                                               1115 Moody Avenue
                                              Galveston, Texas 77550
                                                   409.621.6440

                                                  1100 Poydras
                                                   Suite 2610
                                           New Orleans, Louisiana 70163
                                                  504.585.7777

                                            ellynclevenger@gmail.com

                                                        2
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 3 of 17




obtained, subject to a protective order, limiting use to attorneys, parties, and purposes of the
litigation. Id.

REQUEST NO. 2: Please produce a copy of any and all sexual harassment complaints
from January 1, 2010 to January 1, 2020; please also include the entire investigative file
surrounding any such complaint, and the results of any such complaint.

RESPONSE TO REQUEST NO. 2:
       Defendant objects to the request on the basis that it seeks documents that are
       neither relevant to any party’s claim or defense nor proportional to the needs of the case
       because it seeks information concerning non-party individuals who are not parties to
       this case and this case is brought on an individual, not collective, basis. Defendant
       also objects to the request because it is invasive to the privacy interest of non-parties to
       this lawsuit, for which the City has not received consent and/or written authorizations to
       release.
       Defendant also objects to the request on the basis that it is vague, undefined, and calls
       for a legal conclusion. Specifically, the terms “sexual harassment,” “complaint(s),” and
       “investigative file” as used in the request are undefined and unspecified and may be
       interpreted to have many different meanings.
       Defendant also objects to the request on the basis that it is unduly burdensome,
       onerous, and overly broad in time and scope. Specifically, Defendant objects to the
       request because it is not limited to the time frame relevant to this case (2014-2018).
       Defendant also objects to the request on the basis that it is overbroad in scope because
       it seeks documents concerning “any and all sexual harassment complaints” and is not
       limited to Plaintiff’s claims in this case. Defendant also objects to the request on the
       basis that it is not limited to subject matter, nearly identical comparators, and is
       argumentative and assumes facts.
       Finally, Defendant objects to this request to the extent it seeks information that is
       clearly protected from discovery by the attorney-client privilege and/or work
       product doctrine. If Defendant withholds any document on the basis of attorney-client
       privilege and/or work product doctrine, Defendant will produce a privilege log
       consistent with the requirements of the Federal Rules of Civil Procedure and any
       applicable orders in this case.
       Subject to the foregoing objections and without waiving same, Defendant reserves the
       right to supplement and/or amend its response to this request.

Response and problem with non-production: Some information obtained, including the
Independent Police Monitor’s Office’s comments, indicates a department policy of not
investigating sexual harassment complaints and/or mischaracterizing the complaints as “neglect

                                            1115 Moody Avenue
                                           Galveston, Texas 77550
                                                409.621.6440

                                               1100 Poydras
                                                Suite 2610
                                        New Orleans, Louisiana 70163
                                               504.585.7777

                                         ellynclevenger@gmail.com

                                                     3
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 4 of 17




 of duty” complaints. This information is important to determine how the custom, policy and
 practice of the Department played out with regard to sexual harassment. The information also
 permits the contextual, fact-intense examination of these policies. The request is limited in
 context of time (10 years) and does not span the entire period of the Plaintiff’s employment.
The request is also limited to the New Orleans Police Department. It does not request
information as to sexual harassment complaints for the City as a whole.

REQUEST NO. 3: Please produce a copy of the New Orleans Police Department’s
Disciplinary Matrix between the years 2010-2020.

RESPONSE TO REQUEST NO. 3:

       Defendant objects to the request on the basis that it seeks documents that are neither
       relevant to any party’s claim or defense nor proportional to the needs of the case.
       Defendant objects to the request on the basis that it is vague. Specifically, the term
       “Disciplinary Matrix” as used in the request is undefined and unspecified and may be
       interpreted to have many different meanings.
       Defendant also objects to the request on the basis that it is overbroad because it is
       not limited to the time frame relevant to this case (2014-2018).
       Subject to the foregoing objections and without waiving same, see documents
       bates-numbered CITY 000006-29.
       Defendant reserves the right to supplement and/or amend its response to this request.

 Response and problem with non-production:
 With respect to the objection as to the disciplinary matrix, this objection does not make sense.
 This term was used in the request precisely because it is the Defendant’s own term. I appreciate
 your withdrawing this objection.
With respect to the Defendant’s continued objection and refusal to produce documents, based on
its assessment that the only period for which it is required to produce documents is 2014-2018,
this is also an improper objection. It is well-established law that plaintiffs are entitled to seek
information within a reasonable period of time before and after the discrimination complained of.
Marchese v. Secretary, No. 03-3082, 2004 U.S. Dist. LEXIS 20680 (E.D. La. 2004). Plaintiffs
are also entitled to seek information related to the “atmosphere in which the plaintiff operated.”
Id. at *4.
Finally, the City has produced a document which has an effective date of 05/15/2016 and revised
date of 05/21/2017. This means the City has failed to produce documents prior to the
05/15/2016 date – even given the City’s stated time period of 2014-2018. Please produce all
relevant documents prior to 05/16/2016, if there are none – say so. Also, please identify whether
the revised date of 05/21/2017 means the document is still in existence/valid. If not, please
produce the additional relevant document(s).

                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                        ellynclevenger@gmail.com

                                                    4
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 5 of 17




REQUEST NO. 4: Please produce a copy of the New Orleans Police Department’s
Sexual Harassment Policy for the years 2010-2020.

RESPONSE TO REQUEST NO. 4:

       Defendant objects to the request on the basis that it is overbroad because it is not limited
       to the time frame relevant to this case (2014-2018).
       Defendant also objects to the request on the basis that the information sought by
       Plaintiff in this request is, or should be, in the possession, custody, and/or control, as
       reflected by Plaintiff’s Amended Disclosures.
       Subject to the foregoing objections and without waiving same, see documents
       bates-numbered CITY 000030-61. Defendant reserves the right to supplement and/or
       amend its response to this request.

Comment on production: Outside of the attempted limitation on discovery (see discussion of
time period objection, supra), there is no objection with regard to the production of found on
pages 000030-61. Because of the limited time for discovery and processing of this case, you are
requested to remove your reservation of rights to supplement and consistent with the rules,
search your records thoroughly and certify these are the relevant documents so that the Plaintiff
understands globally what documents she is looking at, and where to place her reliance.
With respect to the

REQUEST NO. 5: Please produce a copy of each and every report issued by the Department
to the Office of the Independent Police Monitor to date.

RESPONSE TO REQUEST NO. 5:

        Defendant objects to the request on the basis that it seeks documents that are
        neither relevant to any party’s claim or defense nor proportional to the needs of the case.
        Defendant also objects to the request because it potentially infringes upon the privacy
       rights of non-party individuals by seeking confidential information as to those
       individuals.
        Defendant also objects to the request on the basis that it is vague. Specifically, the
        term “report” as used in the request is undefined and unspecified and may be interpreted
        to have many different meanings.

       Defendant also objects to the request on the basis that it is overbroad because it is
       not limited to the time frame relevant to this case (2014-2018).

                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                        ellynclevenger@gmail.com

                                                    5
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 6 of 17




        Defendant also objects to the request on the basis that it is overbroad in scope because
       it seeks “each and every report issued by the Department to the Office of the
       Independent Police Monitor” irrespective if it relates to Plaintiff’s claims.
        Finally, Defendant objects to the request as overbroad, onerous, and unduly
       burdensome because it would require the City to dig through records of each and every
       communication between the NOPD to the Office of Independent Police Monitor in an
       unlimited time frame to find the documents requested, which again, are not relevant or
       proportional to the Plaintiff’s individual claims in this case.
       Subject to the foregoing objections and without waiving same, Defendant reserves the right
       to supplement and/or amend its response to this request.

Response and problem with non-production: Plaintiff is willing to limit this request to reports
in which retaliation and sexual harassment are mentioned. With respect to the continued
limitation on time period, please see the discussion of the law on this subject, supra.
In the context of our anticipated discussion prior to Court invention, two questions – are these
reports not something the City agreed to make readily available to the public? In addition, help
me understand the confidentiality portion of your objection/privacy. If the information was
required to be made public, to what extent is it confidential?
And finally, with regard to the Police Monitor’s Office, please help me understand the
relationship to the City - should this request be directed to that Office and/or are you answering
for both the City and the Police Monitor’s Office? Thank you for your help and clarification.

REQUEST NO. 6: Please produce a copy of the New Orleans Police Department’s policy
with regard to disabilities and accommodation of employees from the year 2010-2020.

RESPONSE TO REQUEST NO. 6:

       Defendant objects to the request on the basis that it is overbroad because it is not limited
       to the time frame relevant to this case (2014-2018).
       Defendant also objects to the request on the basis that the information sought by
       Plaintiff in this request is, or should be, in the possession, custody, and/or control, as
       reflected by Plaintiff’s Amended Disclosures.
       Subject to the foregoing objections and without waiving same, see documents
       bates-numbered CITY 000030-49; 62-80. Defendant reserves the right to supplement
       and/or amend its response to this request.

Comment on response: No problem with the production in response to Request No. 6/thank
you for affirmation that the documents produced with Plaintiff’s Amended Disclosures are the

                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                        ellynclevenger@gmail.com

                                                    6
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 7 of 17




subject document. If this is not what you are affirming, please say so that this matter can be
addressed by the Court.

REQUEST NO. 7: Please produce a copy of any and all complaints of sexual discrimination
and sexual harassment received by you [City of New Orleans] from Plaintiff during the course
of her employment with the Defendant.

RESPONSE TO REQUEST NO. 7:

        Defendant objects to the request on the basis that it is vague. Specifically, the
        term “complaints” as used in the request is undefined and unspecified and may be
        interpreted to have many different meanings.
        Defendant also objects to the request on the basis that it is overbroad because it is
        not limited to the time frame relevant to this case (2014-2018).
        Finally, Defendant objects to the request on the basis that the information sought
        by Plaintiff in this request is, or should be, in the possession, custody, and/or control, as
        reflected by Plaintiff’s Amended Disclosures.
        Subject to the foregoing objections and without waiving same, Defendant reserves the
        right to supplement and/or amend its response to this request.

Response and problem with non-production: Please see the discussion as to time frame,
supra. Further: “complaint” is a commonly used term, meaning written or oral complaints from
Plaintiff with regard to sexual discrimination and/or sexual harassment.
The law is well-established that the Plaintiff is entitled to copies of documents regarding
complaints that she has made. The request is limited in time; it does not span the entire period of
the Plaintiff’s employment.

The information obtained from the Justice Department’s investigation reveals a Departmental
policy of not investigating sexual harassment complaints and/or mischaracterizing the complaints
under neglect of duty complaints. This information is important in determining how the custom,
policy and practice of the Department played out, with regard to sexual harassment. The
information also permits the contextual, fact-intense examination of these policies.

Defendant’s obligation to respond is just common sense. Please withdraw the objection and
provide the requested information.

REQUEST NO. 8: Please produce a copy of any and all request for accommodation
submitted to you by Plaintiff and/or any representative of Plaintiff [doctor/lawyer, etc.] during
the course of Plaintiff’s employment with the City.


                                            1115 Moody Avenue
                                           Galveston, Texas 77550
                                                409.621.6440

                                               1100 Poydras
                                                Suite 2610
                                        New Orleans, Louisiana 70163
                                               504.585.7777

                                          ellynclevenger@gmail.com

                                                     7
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 8 of 17




RESPONSE TO REQUEST NO. 8:

        Defendant also objects to the request on the basis that it is vague, undefined, and calls
        for a legal conclusion. Specifically, the term “request for accommodation” as used in
        the request is undefined and unspecified and may be interpreted to have many different
        meanings.
        Defendant also objects to the request on the basis that it is overbroad because it is
        not limited to the time frame relevant to this case (2014-2018).
        Finally, Defendant objects to the request on the basis that the information sought
        by Plaintiff in this request is, or should be, in the possession, custody, and/or control, as
        reflected by Plaintiff’s Amended Disclosures.
        Subject to the foregoing objections and without waiving same, Defendant reserves the
        right to supplement and/or amend its response to this request.

Response and problem with non-production:
This first problem with this response is, again, that the word “accommodation” and the term
“request for accommodation” are commonly used in cases under the ADA. You need to produce
the responsive documents.
And again, with respect to your unilateral and arbitrary imposition of the time period, please see
the discussion of the law, supra. Additionally, this limited period excludes relevant and
necessary information, by virtue of the fact that the Plaintiff’s onset of disability occurred much
earlier than 2014.

REQUEST NO. 9: Please produce a copy of all sexual harassment complaints from January
1, 2010 to January 1, 2020 which were categorized as “neglect of duty” complaints by the
City; please also include the investigative file surrounding any such complaint and the results
of any such complaint.

RESPONSE TO REQUEST NO. 9:

        Defendant objects to the request on the basis that it seeks documents that are
        neither relevant to any party’s claim or defense nor proportional to the needs of the case
        because it seeks information concerning non-party individuals who are not parties to
        this case and this case is brought on an individual, not collective, basis. Defendant also
        objects to the request because it is invasive to the privacy interests of non-parties to this
        lawsuit, for which the City has not received consent and/or written authorizations to
        release.
        Defendant also objects to the request on the basis that it is vague, undefined, and calls
        for a legal conclusion. Specifically, the terms “sexual harassment complaint,”
        “complaint(s),” and “investigative file,” as used in the request are undefined and
        unspecified and may be interpreted to have many different meanings.

                                            1115 Moody Avenue
                                           Galveston, Texas 77550
                                                409.621.6440

                                               1100 Poydras
                                                Suite 2610
                                        New Orleans, Louisiana 70163
                                               504.585.7777

                                          ellynclevenger@gmail.com

                                                     8
    Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 9 of 17




         Defendant also objects to the request on the basis that it is unduly burdensome,
         onerous, and overly broad in time and scope. Specifically, Defendant objects to the
         request on the basis that it is overbroad because it is not limited to the time frame
         relevant to this case (2014-2018). Defendant also objects to the request on the basis
         that it is overbroad in scope because it seeks documents concerning “all sexual
         harassment complaints from January 1, 2010 to January 1, 2020 which were categorized
         as ‘neglect of duty’ complaints” and is not limited to Plaintiff’s claims in this case.
         Defendant also objects to the request on the basis that it is not limited to subject matter,
         nearly identical comparators, and is argumentative and assumes facts.
         Finally, Defendant objects to this request to the extent it seeks information that is
         clearly protected from discovery by the attorney-client privilege and/or work
         product doctrine. If Defendant withholds any document on the basis of attorney-client
         privilege and/or work product doctrine, Defendant will produce a privilege log
         consistent with the requirements of the Federal Rules of Civil Procedure and any
         applicable orders in this case.
         Subject to the foregoing objections and without waiving same, Defendant reserves the
         right to supplement and/or amend its response to this request.

Response and problem with non-production: Until the McDonnell Douglas burden-shifting
analysis is no longer the standard by which which sexual discrimination complaints are judged,
the information requested goes directly to the underlying burden of proof and the Court’s/jury’s
review of whether the reason given by the employer is pretextual and/or a ruse. With respect to
the City’s conclusion that 2014-2018 is the only period of time for which it must produce
information, again, this objection is invalid (see discussion of the law, supra); this is also not the
extend of the “relevant” time period.2
 The information sought is consistent with the burden the Plaintiff carries under both Title VII
and in a section 1983 claim and should be provided and readily available. 3 The evidence is also
2See F.R.C.P. 401: Evidence is relevant if: (a) it has any tendence to make any fact more or less probable than it
would be the evidence; and (b) the fact is of consequence in the action.

Under a Title VII claim, Where a harassment claim arises out of a supervisor’s conduct, “there are four elements of
a hostile working environment claim:(1)that he employee belongs to a protected class; (2) that the employee was
subject to unwelcome sexual harassment; (3)that the harassment was based on [a protected characteristic]; and (4)
that the harassment affected a ‘term, condition, or privilege’ of employment.” Lauderdale v. Tex. Dep’t of Criminal
Justice, 512 F.3d 157, 162–63 (5th Cir. 2007). To affect a term, condition, or privilege of employment, the harassing
conduct “must be sufficiently severe or pervasive to alter the conditions of [the victim’s] employment and create an
abusive working environment.” Aryain v. Wal-Mart Stores of Tex., L.P., 534 F.3d 473, 479 (5th Cir. 2008)
(alteration in original) (quoting Lauderdale, 512 F.3d at 163). We use an objective “reasonable person” standard to
evaluate severity and pervasiveness. Oncale, 523 U.S. at 82. Ultimately, whether an environment is hostile or
abusive depends on the totality of circumstances. Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993).

Under Section 1983, Section 1983 provides a cause of action against any “person, who under color of any statute,
ordinance, regulations, custom, or usage” violates ,an individual’s constitutional rights. 42 U.S.C §1983. Monell v.

                                                   1115 Moody Avenue
                                                  Galveston, Texas 77550
                                                       409.621.6440

                                                      1100 Poydras
                                                       Suite 2610
                                               New Orleans, Louisiana 70163
                                                      504.585.7777

                                                ellynclevenger@gmail.com

                                                            9
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 10 of 17




necessary under affirmative defenses expected; see Burlington Indus. v. Ellerth, 524 U.S. 742,
765 (1998); Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998). Under this defense, an
employer will not be vicariously liable for harassment by a supervisor if it can show: “(a) that the
employer exercised reasonable care to prevent and correct promptly any sexually harassing
behavior, and (b) that the plaintiff employee unreasonably failed to take advantage of any
preventive or corrective opportunities provided by the employer or to avoid harm otherwise.”
Watts v. Kroger Co., 170 F.3d 505, 509–10 (5th Cir. 1999) (quoting Faragher, 524 U.S. at 807)
(internal quotation marks omitted). The employer bears the burden to prove both elements by a
preponderance of the evidence. Aryain, 534 F.3d at 483 (citing Ellerth, 524 U.S. at 765). The
City cannot honestly contend this information is not discoverable, particularly in light of
Supreme Court’s guidance, the Fifth Circuit case law and the rules of discovery, all of which
make it clear this type of evidence is both relevant and necessary. Please fully answer and
produce the relevant documents.

REQUEST NO. 10: Please produce a copy of the sexual harassment complaints of the
following persons, to-wit: Detective Nicole Alcala and Officer Kimberly Clemons. In context of
this request, please produce a copy of any and all documents surrounding the receipt of
the complaints, investigation(s) and supporting documents and the results of any such
investigation.

RESPONSE TO REQUEST NO. 10:
         Defendant objects to the request on the basis that it seeks documents that are
         neither relevant to any party’s claim or defense nor proportional to the needs of the case
         because it seeks information concerning non-party individuals who are not parties to
         this case and this case is brought on an individual, not collective, basis.
         Defendant also objects to the request because it potentially infringes upon the privacy
         rights of non-party individuals by seeking information of those individuals, for which
         the City has not received consent and/or written authorizations.
         Defendant also objects to the request on the basis that it is vague, undefined, and calls
         for a legal conclusion. Specifically, the terms “sexual harassment complaint,”
         “complaint(s),” and “investigation,” as used in the request are undefined and
         unspecified and may be interpreted to have many different meanings.
         Finally, Defendant objects to the request on the basis that it is overbroad in scope
         because it seeks information concerning two non-party individuals and is not limited to
         Plaintiff’s claims in this case.
         Subject to the foregoing objections and without waiving same, Defendant reserves the
         right to supplement and/or amend its response to this request.


New York City Department of Social Department of Social Services, 436 U.S. 658 (1978), held that a local
governmental entity such as a county is a “person” subject to suit in a section 1983 action.

                                                 1115 Moody Avenue
                                                Galveston, Texas 77550
                                                     409.621.6440

                                                    1100 Poydras
                                                     Suite 2610
                                             New Orleans, Louisiana 70163
                                                    504.585.7777

                                               ellynclevenger@gmail.com

                                                         10
  Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 11 of 17




Response and problem with non-production: The Plaintiff is willing to limit this request to
complaints against Defendant Rhett Charles. In that context, see comments under request for
production number 9 above. The continued objection to commonly used terms is invalid. The
fact that this information is relevant and discoverable is self-explanatory.

REQUEST NO. 11: Please produce a copy of any and all sexual harassment complaints,
whether or not characterized as neglect of duty, as to which the City of New Orleans/New
Orleans Police Department was placed on notice, against Defendants Rhett Charles, Jenerio
Sanders, Darryl Albert.

RESPONSE TO REQUEST NO. 11:

        Defendant objects to the request on the basis that it seeks documents that are
        neither relevant to any party’s claim or defense nor proportional to the needs of the case
        because it seeks information concerning non-party individuals who are not parties to
        this case and this case is brought on an individual, not collective, basis. Defendant also
        objects to the request because it is invasive to the privacy interests of non-parties to this
        lawsuit, for which the City has not received consent and/or written authorizations to
        release.
        Defendant also objects to the request on the basis that it is vague, undefined, and calls
        for a legal conclusion. Specifically, the terms “sexual harassment complaints” and
        “notice” as used in the request are undefined and unspecified and may be
        interpreted to have many different meanings.
        Defendant also objects to the request on the basis that it is unduly burdensome,
       onerous, and overly broad in time and scope. Specifically, Defendant objects to the
       request on the basis that it is overbroad because it is not limited to the time frame
       relevant to this case (2014-2018). Defendant also objects to the request on the basis
       that it is overbroad in scope because it seeks documents concerning “all sexual
       harassment complaints. . . against Defendants Rhett Charles, Jenerio Sanders, Darryl
       Albert” and is not limited to Plaintiff’s claims in this case. Defendant also objects to the
       request on the basis that it is not limited to subject matter, nearly identical
       comparators, and is argumentative and assumes facts.
       Finally, Defendant objects to this request to the extent it seeks information that is clearly
       protected from discovery by the attorney-client privilege and/or work product
       doctrine. If Defendant withholds any document on the basis of attorney-client privilege
       and/or work product doctrine, Defendant will produce a privilege log consistent with the
       requirements of the Federal Rules of Civil Procedure and any applicable orders in this
       case.



                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                         ellynclevenger@gmail.com

                                                   11
  Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 12 of 17




       See also Defendant’s Response to Request for Production No. 1, which is
       expressly referred to and incorporated herein. Subject to the foregoing objections and
       without waiving same,
       Defendant reserves the right to supplement and/or amend its response to this request.

Response and problem with non-production: See response under Request for Production 9
and 10 above.

REQUEST NO. 12: Please produce a copy of the complaint file portion of the employment
file for the following persons: (a) Troy Williams; (b) Sergeant Walter Powers; (c) Sergeant
Christopher Johnson; (d) Keith Ambrose; (e) Kevin Pozzo; (f) Darryl Albert; (g) Stephanie
Johnson; (h) Enjolie Harris.

RESPONSE TO REQUEST NO. 12:
        Defendant objects to the request on the basis that it seeks documents that are
        neither relevant to any party’s claim or defense nor proportional to the needs of the case
        because it seeks personnel information of certain identified Individual Defendants and
        non-party individuals, and seeks highly confidential employment and other information
        and is highly invasive to the rights of these individuals.
        Defendant also objects to the request on the basis that it is vague. Specifically, the
        term “complaint file portion of the employment file” as used in this request is undefined
        and unspecified and may be interpreted to have many different meanings.
        Defendant also objects to the request on the basis that it is overbroad in time and
        scope because it is not limited to the time frame relevant to this case (2014-2018).
        Defendant also objects to the request on the basis that it is overbroad in scope because it
        seeks information concerning the “complaint file portion of the employment file” of
        certain identified Individual Defendants and non-party individuals and is not limited to
        Plaintiff’s claims in this case which is brought on an individual basis and asserts claims
        under the ADA, Title VII, and Section 1983.
       See also Defendant’s Response to Request for Production No. 1, which is expressly
       referred to and incorporated herein. Subject to the foregoing objections and without
       waiving same, Defendant reserves the right to supplement and/or amend its response to
       this request.

Response and problem with non-production: The ADA makes it unlawful for an employer to
“discriminate against a qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). To
establish an ADA discrimination claim, a plaintiff may present “direct evidence that [he] was
discriminated against because of [his] disability or alternatively proceed under the burden-
shifting analysis first articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 . . .

                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                        ellynclevenger@gmail.com

                                                   12
   Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 13 of 17




(1973).” Rodriguez v. Eli Lilly & Co., 820 F.3d 759, 764 (5th Cir. 2016). Caldwell does not
present any direct evidence of discrimination and must therefore proceed under the McDonnell
Douglas burden-shifting framework. [A plaintiff] bears the initial burden under McDonnell
Douglas to establish his prima facie case of discrimination. Id. at 765. To carry this burden,
Caldwell must establish: (1) he has a disability, or was regarded as disabled; (2) he was qualified
for the job; and (3) he was subject to an adverse employment decision on account of his
disability. Id. “If he makes that showing, a presumption of discrimination arises, and the
employer must ‘articulate a legitimate non-discriminatory reason for the adverse employment
action.’” Cannon v. Jacobs Field Servs. N. Am., Inc., 813 F.3d 586, 590 (5th Cir. 2016) (quoting
EEOC v. Chevron Phillips Chem. Co., 570 F.3d 606, 615 (5th Cir. 2009)). The burden then shifts
back to the plaintiff “to produce evidence from which a jury could conclude that the employer’s
articulated reason is pretextual.” Id. “A plaintiff may show pretext either through evidence of
disparate treatment or by showing that the employer’s proffered explanation is false or unworthy
of credence.” Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 378–79 (5th Cir. 2010)
(internal quotation marks omitted). “An explanation is false or unworthy of credence if it is
not the real reason for the adverse employment action.” Laxton v. Gap Inc., 333 F.3d 572,
578 (5th Cir. 2003). Emphasis added.

The information and data is necessary and important in context of this burden and should be
produced. As to non-parties, the law is clear that the information is discoverable, subject to a
protective order (see cases cited in Footnote 1, supra).

REQUEST NO. 13: Please produce a list identifying any and all police officers on light duty
or restricted duty, disability, and/or long-term disability from Hurricane Katrina (August 29,
2005) to today’s date, including all documents reflecting when the officers were placed on
light or restricted duty, disability, or long-term disability; the accommodation provided; and the
date the police officer went off light or restricted duty, disability, or long-term disability.

RESPONSE TO REQUEST NO. 13:

        Defendant objects to the request on the basis that it is overly broad in time and scope
        as Plaintiff is requesting information for a 15 year period, unduly burdensome, and vague.
        As drafted, the request is clearly overbroad and is not limited to relevant individuals,
        and seeks documents that are neither relevant to any party’s claim or defense nor
        proportional to the needs of the case because it seeks information concerning non-party
        individuals who are not parties to this case and this case is brought on an individual, not
        collective, basis.
        Defendant also objects to the request on the grounds that it is highly invasive to the
        privacy rights of non-party individuals by seeking personnel and medical information of
        those individuals in a lawsuit to which they are not a party, and seeks confidential and

                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                         ellynclevenger@gmail.com

                                                   13
  Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 14 of 17




       private information related to non-parties to this lawsuit for which the City has not
       received consent and/or authorizations to release. The personal medical information of
       other members of the NOPD over an extended period of time is not relevant to
       Plaintiff’s specific claims under the ADA, and whether Plaintiff has properly stated a
       claim under the ADA and/or can provide adequate evidence to support her
       allegations.
        Defendant also objects to the request on the basis that it is vague, undefined, and calls
        for a legal conclusion. Specifically, the terms “disability,” “long-term disability,” and
        “accommodation” as used in the request are undefined and unspecified and may be
        interpreted to have many different meanings.
        Defendant also objects to the request on the basis that it is overbroad in time and scope
        and not proportional to the needs of the case because it is not limited to the time frame
        relevant to this case (2014-2018). Defendant also objects to the request on the basis
        that it is overbroad in scope because it seeks information concerning individuals who
        are not Plaintiff. Defendant also objects to the request on the basis that it is not limited
        to subject matter, nearly identical comparators, and is argumentative and assumes facts.
        Finally, Defendant objects to the request as unduly burdensome, onerous and
        not proportional to the needs of this case which involves a single plaintiff who has
        purported to asserted claims under the ADA, Title VII, and Section 1983, such that it
        would require the City to dig through records of each and every police officer during
        the overbroad time period of fifteen years to find the information requested.
        Subject to the foregoing objections and without waiving same, Defendant reserves the
        right to supplement and/or amend its response to this request.

Response and problem with non-production: See response to Request for Production No. 12
above; this information is also fact-based as related to Plaintiff.

REQUEST NO. 14: Please produce the employment files for the following persons,
including each person’s disciplinary file, employee evaluations, any and all complaints directed
against each during their employment with the city, and current employment status, including
compensation rate, off-duty pay, any and all documents supporting the officers being on light
duty or restricted duty, disability, or long-term disability, and any accommodation
provided to each, to-wit: (a) Glenn Markam; (b) Scott Seymour; (c) Chris Abbott.

RESPONSE TO REQUEST NO. 14:
       Defendant objects to the request on the basis that it seeks documents that are
       neither relevant to any party’s claim or defense nor proportional to the needs of the case
       because it seeks personnel information concerning non-party individuals who are not
       parties to this case and this case is brought on an individual, not collective, basis.


                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                         ellynclevenger@gmail.com

                                                   14
  Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 15 of 17




       Defendant also objects to the request because it seeks highly confidential employment
       and other information and is highly invasive to the privacy rights of these individual
       defendants and seeks information that is not relevant or proportional to the needs of this
       case.
       Defendant also objects to the request on the basis that it is vague, undefined, and calls
       for a legal conclusion. Specifically, the terms “employment files,” “disciplinary file,”
       “complaints,” “disability,” “long-term disability,” and “accommodation” as used in the
       request are undefined and unspecified and may be interpreted to have many different
       meanings.
       Defendant also objects to the request on the basis that it is overbroad in time and
       scope because it is not limited to the time frame relevant to this case (2014-2018).
       Defendant also objects to the request on the basis that it is overbroad in scope because
       it seeks information concerning individuals who are not Plaintiff and this case is brought
       on an individual basis and asserts claims under the ADA, Title VII, and Section 1983.
       Subject to the foregoing objections and without waiving same, Defendant reserves the
       right to supplement and/or amend its response to this request.

Response and problem with non-production: This was previously addressed in footnote 2
above; see also response to Request for Production No. 13 above.

REQUEST NO. 15: Please produce a copy of the Department’s Policy and Procedures
Manual for the years 2015-2020.

RESPONSE TO REQUEST NO. 15:

       Defendant objects to the request on the basis that it is overbroad because it is not limited
       to the time frame relevant to this case (2014-2018).
        Defendant also objects to the request on the basis that the information sought by
        Plaintiff in this request is, or should be, in the possession, custody, and/or control, as
        reflected by Plaintiff’s Amended Disclosures.
        Subject to the foregoing objections and without waiving same, Defendant reserves the
        right to supplement and/or amend its response to this request.

Comment on response: No problem with the production in response to Request No. 15/thank
you for affirmation that the documents produced with Plaintiff’s Amended Disclosures are the
subject document. If this is not what you are affirming, please say so that this matter can be
addressed by the Court.




                                          1115 Moody Avenue
                                         Galveston, Texas 77550
                                              409.621.6440

                                             1100 Poydras
                                              Suite 2610
                                      New Orleans, Louisiana 70163
                                             504.585.7777

                                        ellynclevenger@gmail.com

                                                  15
  Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 16 of 17




REQUEST NO. 16: You are requested to produce a copy of the retirement benefits/pension
plan for Police Officers with the City of New Orleans Police Department in existence at the
time of Plaintiff’s enrollment in said plan.

RESPONSE TO REQUEST NO. 16:

       Defendant objects to the request on the basis that it is vague. Specifically, the
       term “retirement benefits/pension plan” as used in the request is undefined and
       unspecified and may be interpreted to have many different meanings.
       Defendant further objects to the request on the basis that the document sought is
       maintained by the Municipal Police Employees Retirement System (“MPERS”).
       Finally, Defendant objects to the request on the basis that the information sought
       by Plaintiff in this request is, or should be, in the possession, custody, and/or control, as
       reflected by Plaintiff’s Amended Disclosures.
       Subject to the foregoing objections and without waiving same, Defendant reserves the
       right to supplement and/or amend its response to this request.

Comment on response: Is it your position this information and/or documents is not in the
possession of the City, if so, please state so affirmatively. With an affirmation in writing, a
third-party request for production will be directed to MPERS.

REQUEST NO. 17: Please produce the compensation pay schedule for police officers with
the Department from the year of Plaintiff’s hire to present.

RESPONSE TO REQUEST NO. 17:

       Defendant objects to the request on the basis that it seeks documents that are
       neither relevant to any party’s claim or defense nor proportional to the needs of the case.
       Defendant also objects to the request on the basis that it is vague. Specifically, the
       term “compensation pay schedule” as used in the request is undefined and
       unspecified and may be interpreted to have many different meanings.
       Defendant also objects to the request on the basis that it is overbroad because it is
       not limited to the time frame relevant to this case (2014-2018).
       Finally, Defendant objects to the request on the basis that the information sought
       by Plaintiff in this request is, or should be, in the possession, custody, and/or control, as
       reflected by Plaintiff’s Amended Disclosures.
       Subject to the foregoing objections and without waiving same, Defendant reserves the
       right to supplement and/or amend its response to this request.



                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                         ellynclevenger@gmail.com

                                                   16
      Case 2:19-cv-10766-GGG-MBN Document 117-5 Filed 06/10/20 Page 17 of 17




Response and problem with non-production: This information is relevant with regard to
damages and tracking economic loss. Please agree to supplement and produce. See Pattern Jury
Instructions, Fifth Circuit (Civil).

                                   _______________________

         Thank you for your attention to same. If you have any questions, please inform.

                                               Best regards,




EJC/files

ALL COPIES BY EMAIL TRANSMISSION ONLY:

cc:      Wendy Manard
         Energy Centre: 1100 Poydras Street
         Suite 2610
         New Orleans, Louisiana 70163

         Shannon Reeves

         EMAIL TRANSMISSION

         William L. Goode
         THE GOODE LAW FIRM, LLC
         P. O. Box 3366
         Lafayette, Louisiana 70501

         EMAIL TRANSMISSION

         Eric Hessler
         Attorney at Law
         2802 Tulane Avenue
         New Orleans, Louisiana 70119

         EMAIL TRANSMISSION



                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                         ellynclevenger@gmail.com

                                                   17
